Citation Nr: 0912137	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bone loss with tooth 
loss, to include as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
November 1953, and August 1954 to June 1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for bone loss and teeth 
removal.  This matter was remanded in April 2006.

In March 2008, the veteran submitted an opinion from a VA 
dentist and waived RO review of such additional evidence.  
See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2008).

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes initially that the Veteran is claiming 
entitlement to bone loss and teeth removal, to include as due 
to radiation exposure.  It has been confirmed that the 
Veteran was exposed to radiation during his period of active 
service.  The relevant regulations, however, establish that 
bone loss with teeth removal is not included as a presumptive 
disability for radiation-exposed veterans as set out under 38 
C.F.R. § 3.309(d) (2008).  Furthermore, bone loss with teeth 
removal is not a disability which is considered a radiogenic 
disease under 38 C.F.R. § 3.311 (West 2002).  

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

In March 2009, the Veteran submitted an opinion from a VA 
dentist in support of his claim.  The dentist reported 
reviewing present dental records and military dental records, 
noting that from September 1951 through February 1971, there 
were numerous and various dental procedures provided.  The 
dentist also noted the Veteran's report that at discharge he 
was told his teeth were non-restorable due to advanced 
mobility due to "bone loss."  Within two to three months of 
discharge, he reported that he lost all of his teeth, and has 
worn dentures since that time.  The Veteran told the dentist 
his belief that radiation caused the bone loss.  While the 
dentist stated that there was no literature to support this 
mechanism of bone loss, the dentist opined that it is at 
least as likely as not caused by or as a result of radiation 
exposure.  The dentist continued that if the bone loss was 
due to normal, usual causes, one has to assume that he 
received care for this disease process.  Whether his military 
service led to his bone loss could not be resolved without 
resort to mere speculation.  

While acknowledging the VA dentist's positive etiological 
opinion that the Veteran's bone loss is as likely as not due 
to radiation, the Board notes that such opinion is not 
accompanied by a rationale.  This is especially noteworthy in 
light of the fact that the prior statement of the examiner 
was that there was no literature which supported radiation as 
a mechanism of bone loss.  Based on such opinion, however, 
the Board has determined that the Veteran should be afforded 
a VA examination to assess the nature and etiology of his 
claimed bone loss and teeth removal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any bone loss and teeth 
removal.  It is imperative that the 
claims folder, to include all service 
treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
the following:

Is any bone loss with tooth loss at least 
as likely as not (a 50% or higher degree 
of probability) related to his active 
duty service, to include in-service 
radiation exposure?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  The RO should, then, readjudicate the 
Veteran's claim of entitlement to service 
connection for bone loss with tooth loss.  
If the determination of this claim 
remains unfavorable to the Veteran, the 
RO must issue a supplemental statement of 
the case and provide him an opportunity 
to respond before this case is returned 
to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




